Case:15-09510-ESL13 Doc#:24 Filed:04/17/20 Entered:04/17/20 11:19:50   Desc: Main
                           Document Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF PUERTO RICO

    IN RE:

         LUIS DE JESUS FONSECA            CASE NO. 15-09510-ESL


         XXX-XX-7674                               CHAPTER 13


         DEBTOR (S)


             MOTION TO INFORM DEBTOR'S COMPLIANCE (DOCKET NO. 22)

    TO THE HONORABLE COURT:

    NOW COMES, José R. Carrión, Standing Chapter 13 Trustee
 (hereinafter, the “Trustee”), through the undersigned attorney, very
 respectfully alleges and prays:

    1. On April 14, 2020, this Honorable Court entered an Order
 granting the Trustee's motion to compel requesting the entry of an
 order for debtor to tender Trustee the tax refunds for the years 2015,
 2016, 2017 and 2018 (Docket No. 21) .

    2. On April 15, 2020, Debtor filed a "Motion In Compliance With
 Order Granting Unopposed Motion Docket No. 21" (Docket No. 22). In
 the motion, debtor informed that he did not file the tax return during
 the last four years, thus, he submitted the Form 2781 from the
 Department of Treasury explaining the reason for not filing the tax
 return.

    3.    The Trustee hereby informs that Debtor submitted the Form 2781,
 thus,    it was confirmed that he is not entitle to receive tax refund.

    WHEREFORE, the Trustee respectfully request this Honorable Court to
 take notice of the above mentioned.

    CERTIFICATE OF SERVICE: The Chapter 13 Trustee certifies that
 today, this document has been filed using the Court’s CM/ECF System,
 which will provide electronic notice of the same to all appearing
 parties that are CM/ECF participants and that copy of this motion has
 been served by regular U.S. Mail on this same date to: the DEBTOR(s)
 by first class mail to the address of record.
Case:15-09510-ESL13 Doc#:24 Filed:04/17/20 Entered:04/17/20 11:19:50   Desc: Main
                           Document Page 2 of 2



 Respectfully submitted,

 In San Juan, Puerto Rico, this April 17, 2020.

                                          /s/ Mayra Arguelles

                                          Staff Attorney
                                          USDC No. 228304
                                          JOSÉ R. CARRIÓN-MORALES
                                          CHAPTER 13 TRUSTEE
                                          P.O. Box 9023884
                                          San Juan, P.R. 00902-3884
                                          marguelles@ch13-pr.com
                                          Tel: (787) 977-3535
                                          Fax: (787) 977-3550
